Title: Enclosure I: Joseph Trumbull’s Estimate of Commissary Expenses, 7–12 October 1775
From: Trumbull, Joseph
To: 



[7–12 Oct. 1775]

An Estimate of the Cost of Such Articles for the Support of an American Army, consisting of 22,000 Men from the 10th October 1775 to the 10th May 1776, being 7 Months; as fall within the Department of the Commissary General

        
            25,000
            barrels Flour
            44/
            £55,000
          
          
            12,000
            barrels Pork
            65/
            39,000
          
          
            1,000
            barrels Salted Beef
            50/
            2,500
          
          
            22,000
            lb. Fresh Beef 3 days in a Week
            25/ ⅌ Ct
            29,100
          
          
            200
            barrels Beer or Cyder ⅌ day
             5/
            10,500
          
          
            22,000
            pints Milk ⅌ day
             @ 1d.
            19,150
          
          
            28,000
            bushels Peas or Beans
             6/
            8,400
          
          
            6
            oz. Butter ⅌ Man ⅌ Week
            8d. ⅌ lb.
            10,080
          
          
            2
            Gallons Vinegar ⅌ Man ⅌ Week  
            
            10,000
          
         
            100
            Hhds N[ew] E[nglan]d Rum
            
           1,250
         
          
            
            
            
            
          
          
            
            Hospital Stores uncertain—Say
            
            
          
          
            30
            Pipes Teneriff Wine
            
            900
          
          
            100
            Casks Raisons
            50/
            250
          
          
            100
            barrels Oat Meal
            
            200
          
          
            
            
            
            £186.330
          
          
            add Contingencys
            
            13,670
          
          
            
            
            
            £200,000
          
        
I compute the Pork, as drove to Camp; if bo’t in the Country, the Transportation will Cost 20/ ⅌ barel more—in the whole £12,000—Beer & Cyder, Vinegar, Wine, Raisons and Oatmeal, & 50 Hhds Rum, already Purchased

Jos: Trumbull

